 Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 1 of 15 PageID #: 931




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


VB ASSETS, LLC,

                       Plaintiff,
       v.                                             C.A. No. 1:19-cv-01410-MN

AMAZON.COM INC., et al.,

                       Defendants.


                                     SCHEDULING ORDER

             WK day of May, 2020, the Court having conducted an initial Rule 16(b))
       This _____

scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined after

discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

or binding arbitration; IT IS HEREBY ORDERED that:

       1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(1) within fourteen (14) days of the date the Court enters

this Order. If they have not already done so, the parties are to review the Court’s Default Standard

for Discovery, Including Discovery of Electronically Stored Information (“ESI”), which is posted

at http://www.ded.uscourts.gov (see Other Resources, Default Standard for Discovery) and is

incorporated herein by reference. Paragraph 3 Disclosures pursuant to the Default Standard for

Discovery shall be due thirty (30) days of the date the Court enters this Order. Within thirty (30)

days of the date the Court enters this Order, the Parties will meet and confer to discuss in good

faith the best way of addressing the timing and scope of exchange of relevant ESI and source

code information.
 Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 2 of 15 PageID #: 932




       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before October 23, 2020.

Unless otherwise ordered by the Court, any motion to join a party or motion to amend the

pleadings shall be made pursuant to the procedures set forth in Paragraphs 8(g) and 9.

       3.      Application to Court for Protective Order. Should counsel find it will be necessary

to apply to the Court for a protective order specifying terms and conditions for the disclosure of

confidential information, counsel should confer and attempt to reach an agreement on a proposed

form of order and submit it to the Court within twenty-one (21) days from the date the Court

enters this Order. Should counsel be unable to reach an agreement on a proposed form of order,

counsel must follow the provisions of Paragraph 8(g) below.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the

               disclosure of information in this case, the Court does not intend to

               preclude another court from finding that information may be

               relevant and subject to disclosure in another case. Any person or

               party subject to this order who becomes subject to a motion to

               disclose another party’s information designated “confidential” [the

               parties should list any other level of designation, such as “highly

               confidential,” which may be provided for in the protective order]

               pursuant to this order shall promptly notify that party of the motion

               so that the party may have an opportunity to appear and be heard

               on whether that information should be disclosed.




                                                2
 Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 3 of 15 PageID #: 933




       4.      Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

version of any sealed document shall be filed electronically within seven (7) days of the filing of

the sealed document.

       5.      Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies of

all briefs and any other document filed in support of any briefs (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

       6.      ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

       7.      Disclosures. Absent agreement among the parties, and approval of the Court:

               (a)     By July 10, 2020, Plaintiff shall identify the accused product(s), including

accused methods and systems, and its damages model, as well as the asserted patent(s) that the

accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for each

asserted patent.

               (b)     By August 21, 2020, Defendant shall produce core technical documents

related to the accused product(s), sufficient to show how the accused product(s) work(s),

including but not limited to non-publicly available operation manuals, product literature,

schematics, and specifications. Defendant shall also produce sales figures for the accused

product(s).

               (c)     By October 7, 2020, Plaintiff shall produce an initial claim chart relating

each known accused product to the asserted claims each such product allegedly infringes.




                                                 3
 Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 4 of 15 PageID #: 934




               (d)     By November 20, 2020, Defendant shall produce its initial invalidity

contentions for each asserted claim, as well as the known related invalidating references.

               (e)     Plaintiff shall provide final infringement contentions within thirty (30)

days of issuance of the Court’s claim construction order.

               (f)     Defendant shall provide final invalidity contentions within third (30) days

of service of Plaintiff’s final infringement contentions.

       8.      Discovery. Unless otherwise ordered by the Court or agreed to by parties, the

limitations on discovery set forth in the Federal Rules shall be strictly observed.

               (a)     Discovery Cut Off. All fact discovery in this case shall be initiated so that

it will be completed on or before December 10, 2021.

               (b)     Document Production. Document production shall be substantially

complete by August 27, 2021.

               (c)     Requests for Admission. A maximum of 75 requests for admission are

permitted for each side.

               (d)     Interrogatories.

                       i.      A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

                       ii.     The Court encourages the parties to serve and respond to

contention interrogatories early in the case. In the absence of agreement among the parties,

contention interrogatories, if filed, shall first be addressed by the party with the burden of proof.

The adequacy of all interrogatory answers shall be judged by the level of detail each party

provides (i.e., the more detail a party provides, the more detail a party shall receive).




                                                 4
 Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 5 of 15 PageID #: 935




               (e)     Depositions.

                       i.      Limitation on Hours for Deposition Discovery. Each side is limited

to a total of 105 hours of taking testimony by deposition of fact witnesses upon oral examination.

Of the 105 hours per side, a maximum of 80 hours may be used for depositions of the other side’s

party witnesses. The parties may request additional deposition time upon a showing of good

cause. The deposition of each expert who issues a report shall be limited to seven (7) hours of

deposition per expert report, and shall not count toward the limitation on party and non-party

depositions.

                       ii.     Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily

be required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

action in this Court for the purpose of this provision.

               (f)     Disclosure of Expert Testimony.

                        i.     Expert Reports. For the party who has the initial burden of proof on

the subject matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure of expert

testimony is due on or before January 21, 2022. The supplemental disclosure to contradict or

rebut evidence on the same matter identified by another party is due on or before February 18,

2022. Reply expert reports from the party with the initial burden of proof are due on or before

March 18, 2022. No other expert reports will be permitted without either the consent of all parties

or leave of the Court. Along with the submissions of the expert reports, the parties shall advise of




                                                 5
 Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 6 of 15 PageID #: 936




the dates and times of their experts’ availability for deposition. Expert discovery shall close on April

8, 2022.

                       ii.     Expert Report Supplementation. The parties agree they will permit

expert declarations to be filed in connection with motions briefing (including case dispositive

motions). However, absent good cause, any such expert opinions shall be limited to the opinions

and basis for those opinions set forth in the Fed. R. Civ. P 26(2)(B) report(s) of that expert.

                       iii.    Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

shall be made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.

               (g)     Discovery Matters and Disputes Relating to Protective Orders.

                       i.      Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                       ii.     Should counsel find, after a reasonable effort pursuant to Local

Rule 7.1.1 that they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the

Court’s Judicial Administrator to schedule an argument.

                       iii.    On a date to be set by separate order, generally not less than four

(4) days prior to the conference, the party seeking relief shall file with the Court a letter, not to

exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a date

to be set by separate order, but generally not less than three (3) days prior to the conference, any




                                                  6
 Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 7 of 15 PageID #: 937




party opposing the application for relief may file a letter, not to exceed three (3) pages, outlining that

party’s reasons for its opposition.

                         iv.      The parties shall provide to the Court two (2) courtesy copies of

its discovery letter and any other document filed in support of any letter (i.e., appendices,

exhibits, declarations, affidavits etc.). This provision also applies to papers filed under seal. All

courtesy copies shall be double-sided.

                         v.       Should the Court find further briefing necessary upon conclusion

of the conference, the Court will order it. Alternatively, the Court may choose to resolve the

dispute prior to the conference and will, in that event, cancel the conference.

        9.       Motions to Amend / Motions to Strike.

                 (a)     Any motion to amend (including a motion for leave to amend) a pleading

or any motion to strike any pleading or other document shall be made pursuant to the discovery

dispute procedure set forth in Paragraph 8(g), above.

                 (b)     Any such motion shall attach the proposed amended pleading as well as a

“redline” comparison to the prior pleading or attach the document to be stricken.

        10.      Technology Tutorials. Although technology tutorials are not required by the

Court, they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted

on or before the date that the Joint Claim Construction Brief is filed.

        11.      Claim Construction Issue Identification. On December 18, 2020, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction. On January

22, 2021, the parties shall exchange their proposed claim construction of those term(s)/phrase(s).

These documents will not be filed with the Court. Subsequent to exchanging that list, the parties

will meet and confer to prepare a Joint Claim Construction Chart to be submitted three weeks

prior to service of the opening claim construction brief (February 12, 2021). The parties’ Joint



                                                    7
 Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 8 of 15 PageID #: 938




Claim Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in

issue, and should include each party’s proposed construction of the disputed claim language with

citation(s) only to the intrinsic evidence in support of their respective proposed constructions. A

copy of the patent(s) in issue as well as those portions of the intrinsic record relied upon shall be

submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall not

provide argument.

       12.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on March 5, 2021. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on March 26, 2021. The Plaintiff shall serve, but not

file, its reply brief, not to exceed 20 pages, on April 16, 2021. The Defendant shall serve, but not

file, its sur-reply brief, not to exceed 10 pages, on May 7, 2021. No later than May 14, 2021, the

parties shall file a Joint Claim Construction Brief. The parties shall copy and paste their unfiled

briefs into one brief, with their positions on each claim term in sequential order, in substantially

the form below.

                           JOINT CLAIM CONSTRUCTION BRIEF

I.     Agreed-Upon Constructions

II.    Disputed Constructions

        [TERM 1]

                1.      Plaintiff’s Opening Position

                2.      Defendant’s Answering Position

                3.      Plaintiff’s Reply Position

                4.      Defendant’s Sur-Reply Position

       [TERM 2]




                                                 8
 Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 9 of 15 PageID #: 939




                1.      Plaintiff’s Opening Position

                2.      Defendant’s Answering Position

                3.      Plaintiff’s Reply Position

                4.      Defendant’s Sur-Reply Position

The parties need not include any general summaries of the law relating to claim construction. If

there are any materials that would be submitted in an index, the parties shall submit them in a

Joint Appendix.

        13.    Hearing on Claim Construction. Beginning at  SP on June , 2021, the

Court will hear argument on claim construction. The parties need not include any general

summaries of the law relating to claim construction in their presentations to the Court. The parties

shall notify the Court, by joint letter submission, no later than the date on which their joint claim

construction brief is filed: (i) whether they request leave to present testimony at the hearing; and

(ii)the amount of time they are requesting be allocated to them for the hearing.

        Provided that the parties comply with all portions of this Scheduling Order, and any other

orders of the Court, the parties should anticipate that the Court will issue its claim construction

order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

unable to meet this goal, it will advise the parties no later than sixty (60) days after the conclusion

of the claim construction hearing.

        14.    Supplementation. Absent agreement among the parties, and approval of the Court,

no later than thirty (30) days of the date the Court enters the claim construction ruling, the parties

must finally supplement, inter alia, the identification of all accused products and of all invalidity

references.




                                                  9
Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 10 of 15 PageID #: 940




          15.    Case Dispositive Motions.

                 (a)    All case dispositive motions, an opening brief, and affidavits, if any, in

support of the motion shall be served and filed on or before May 6, 2022. Oppositions to

dispositive motions shall be served and filed on or before -XQH. Replies in support of

dispositive motions shall be served and filed on or before -XQH  . Briefing will be

presented pursuant to the Court’s Local Rules. No case dispositive motion under Rule 56 may

be filed more than ten (10) days before the above date without leave of the Court.

                 (b)   Concise Statement of Facts Requirement. Any motion for summary

judgment shall be accompanied by a separate concise statement, not to exceed six (6) pages,

which details each material fact which the moving party contends is essential for the Court’s

resolution of the summary judgment motion (not the entire case) and as to which the moving

party contends there is no genuine issue to be tried. Each fact shall be set forth in a separate

numbered paragraph and shall be supported by specific citation(s) to the record.

          Any party opposing the motion shall include with its opposing papers a response to the

moving party’s concise statement, not to exceed six (6) pages, which admits or disputes the

facts set forth in the moving party’s concise statement on a paragraph-by-paragraph basis.

To the extent a fact is disputed, the basis of the dispute shall be supported by specific citation(s)

to the record. Failure to respond to a fact presented in the moving party’s concise statement

of facts shall indicate that fact is not in dispute for purposes of summary judgment. The party

opposing the motion may also include with its opposing papers a separate concise statement, not

to exceed four (4) pages, which sets forth material facts as to which the opposing party contends

there is a genuine issue to be tried. Each fact asserted by the opposing party shall also be set

forth in a separate numbered paragraph and shall be supported by specific citation(s) to the

record.



                                                10
Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 11 of 15 PageID #: 941




        The moving party shall include with its reply papers a response to the opposing party’s

concise statement of facts, not to exceed four (4) pages, on a paragraph-by-paragraph basis.

Failure to respond to a fact presented in the opposing party’s concise statement of facts shall

indicate that fact remains in dispute for purposes of summary judgment.

                  (c)     Page limits combined with Daubert motion page limits. Each party is

permitted to file as many case dispositive motions as desired provided, however, that each SIDE

will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40

pages for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of

the number of case dispositive motions that are filed. In the event that a party files, in addition to

a case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an

expert’s testimony, the total amount of pages permitted for all case dispositive and Daubert

motions shall be increased to 50 pages for all opening briefs, 50 pages for all answering briefs,

and 25 pages for all reply briefs for each SIDE.1

        16.      Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

        17.      Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine




1
  The parties must work together to ensure that the Court receives no more than a total of 250 pages (i.e., 50 + 50
+ 25 regarding one side’s motions, and 50 + 50 + 25 regarding the other side’s motions) of briefing on all case
dispositive motions and Daubert motions that are covered by this scheduling order and any other scheduling order
entered in any related case that is proceeding on a consolidated or coordinated pretrial schedule.




                                                       11
Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 12 of 15 PageID #: 942




request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three (3) pages of argument, may be opposed by a maximum of three

(3) pages of argument, and the side making the in limine request may add a maximum of one (l)

additional page in reply in support of its request. If more than one party is supporting or opposing

an in limine request, such support or opposition shall be combined in a single three (3) page

submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered by

the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

permitted by the Court.

       18.                                      
               Pretrial Conference. On October _____, 2022, the Court will hold a pretrial

                                               SP Unless otherwise ordered by the
conference in Court with counsel beginning at __________.

Court, the parties should assume that filing the pretrial order satisfies the pretrial disclosure

requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the

joint proposed final pretrial order in compliance with Local Rule 16.3(c) and the Court’s

Preferences and Procedures for Civil Cases not later than seven (7) days before the pretrial

conference. Unless otherwise ordered by the Court, the parties shall comply with the timeframes

set forth in Local Rule 16.3(d)(1)-(3) for the preparation of the joint proposed final pretrial order.

       The parties shall provide the Court two (2) double-sided courtesy copies of the joint

proposed final pretrial order and all attachments. The proposed final pretrial order shall contain

a table of contents.

       19.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict
       VHYHQ 
f
forms  three (3) business days before the final pretrial conference. This submission shall be




                                                 12
 Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 13 of 15 PageID #: 943




 accompanied by a courtesy copy containing electronic files of these documents, in Microsoft

 Word format, which may be submitted by e-mail to mn_civil@ded.uscourts.gov.

          20.    Trial. This matter is scheduled for a seven (7) day trial beginning at 9:30 a.m. on

 2FWREHU , 2022, with the subsequent trial days beginning at 9:00 a.m. Until the case is

 submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

 will be timed, as counsel will be allocated a total number of hours in which to present their

 respective cases.

          21.    Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

 jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order

 to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

 indicating among other things how the case should proceed and listing any post-trial motions

 each party intends to file.

          22.    Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

 to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

 briefs relating to any post-trial motions filed by that side, no matter how many such motions are

 filed.




                                                        7K
                                                        7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                                         KH +RQRQRUDEOH0DU\HOOHQ1RUHLND
                                                                QR
                                                        8  LW G 6W W 'L W L W - G
                                                        8QLWHG6WDWHV'LVWULFW-XGJH

  :KLOHWKH&RXUWLVVHWWLQJDVLGHGD\VIRUWKLVMXU\WULDOWKHDFWXDOQXPEHURIWULDOGD\V
ZLOOEHGHWHUPLQHGFORVHUWRWULDO




                                                   13
Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 14 of 15 PageID #: 944




                       EVENT                                          DEADLINE

Rule 26(a)(l) Initial Disclosures                       Within ten (14) days of the date the
                                                        Court enters this Order
Proposed Protective Order                               Within twenty-one (21) days of the
                                                        date the Court enters this Order
Paragraph 3 Disclosures, Default Standard               Within thirty (30) days of the date
for Discovery                                           the Court enters this Order
Paragraph 4(a) Disclosures, Default Standard for
Discovery (plaintiff identify accused products, etc.)   July 10, 2020

Paragraph 4(b) Disclosures, Default Standard for
Discovery (defendant produce core technical             August 21, 2020
documents, etc.)

Paragraph 4(c) Disclosures, Default Standard for
Discovery (plaintiff produce initial claim charts)      October 7, 2020

Joinder of Parties and Motions to Amend
or Supplement Pleadings                                 October 23, 2020

Paragraph 4(d) Disclosures, Default Standard for
Discovery (defendant produce invalidity                 November 20, 2020
contentions, etc.)

Exchange of Lists of Proposed Terms for
Claim Construction                                      December 18, 2020

Exchange of Proposed Constructions for
Identified Terms                                        January 22, 2021

Joint Claim Construction Chart                          February 12, 2021

Plaintiff Opening Claim Construction Brief              March 5, 2021
Defendant Answer Claim Construction Brief               March 26, 2021
Plaintiff Reply Claim Construction Brief                April 16, 2021

Defendant Sur-Reply Claim Construction Brief            May 7, 2021
Case 1:19-cv-01410-MN Document 32 Filed 05/06/20 Page 15 of 15 PageID #: 945




File Joint Claim Construction Brief                     May 14, 2021

Claim Construction Hearing                             June , 2021 DWSP
Supplementation of Accused Products and                 Within thirty (30) days of the date
Invalidity References                                   the Court enters the claim
                                                        construction ruling

Substantially Complete Document Production             August 27, 2021


Final Infringement Contentions                         Within 30 days of issuance of claim
                                                       construction order


Final Invalidity Contentions                           Within 30 days of service of final
                                                       infringement contentions

Fact Discovery Closes                                  December 10, 2021
Opening Expert Report                                  January 21, 2022

Rebuttal Expert Report                                 February 18, 2022
Reply Expert Report                                    March 18, 2022

Expert Discovery Closes                                April 8, 2022
Case Dispositive Motions                                May 6, 2022
Opposition to Dispositive Motions                       June 3, 2022
Reply to Dispositive Motions                            June 24, 2022
Pretrial Conference                                    October , 2022 DWSP
-XU\Trial (seven days)                                2FWREHU, 2022

  :KLOHWKH&RXUWLVVHWWLQJDVLGHGD\VIRUWKLVMXU\WULDOWKHDFWXDOQXPEHURIWULDOGD\V
  ZLOOEHGHWHUPLQHGFORVHUWRWULDO
